Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant argued that the prior art of Sha (CN201357193Y) does not disclose wherein at least a portion of an outer contour of a finished component is formable by the insert part.
In response to this argument, the claim is rejected as filed;
And all the parts of the device of Sha of figure 1 are all together configured to form the outer contour of the finished parts;
Therefore, the prior art of Sha discloses an insert part (fig.1: (1)) (paragraph 116), wherein at least a portion of an outer contour of a finished component is formable by the insert part (paragraph 138 and figs.1-2).
Accordingly, this argument is not persuasive.

Applicant argue that the prior art of Sha (CN201357193Y) does not disclose wherein a displacement direction of the insert part is inclined in relation to the movement direction.
In response to this argument, the element (1) of the prior art of Sha is an inclined element with respect to the vertical axis of the device of figure 1;
and the when the ejectors (7) pushes the element (1) along the path that inclined the vertical axis of the device of figure 1; and it will casus the finished component to be displaceable along the vertical axis of the device of figure 1;
Therefore, the prior art of Sha discloses wherein a displacement direction of the insert part is inclined in relation to the movement direction.
Accordingly, this argument is not persuasive.

The response to the argument above is applied for both of 102 and 103 rejections; 
Accordingly, the final rejection is maintained.

/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753